EXHIBIT 10.1

 

FOURTH AMENDMENT TO AMENDED AND RESTATED
ACCOUNTS RECEIVABLE FINANCING AGREEMENT

 

This Fourth Amendment (the “Fourth Amendment”) to the Amended and Restated
Accounts Receivable Financing Agreement is entered into as of September 10,
2003, by and among (i) SILICON VALLEY BANK, a California-chartered bank, with
its principal place of business at 3003 Tasman Drive, Santa Clara, California
95054 and with a loan production office located at One Newton Executive Park,
Suite 200, 2221 Washington Street, Newton, Massachusetts 02462, doing business
under the name “Silicon Valley East” (“Bank”) and (ii) SATCON TECHNOLOGY
CORPORATION, a Delaware corporation with offices located at 161 First Street,
Cambridge, Massachusetts (FAX 617-661-3373); SATCON POWER SYSTEMS, INC.,
Delaware corporation with offices located at 161 First Street, Cambridge,
Massachusetts; SATCON APPLIED TECHNOLOGY, INC., a Delaware corporation with
offices located at 161 First Street, Cambridge, Massachusetts; SATCON
ELECTRONICS, INC., a Delaware corporation with offices located at 161 First
Street, Cambridge, Massachusetts; and SATCON POWER SYSTEMS CANADA LTD. a
corporation organized under the laws of the Province of Ontario, Canada with
offices located at 161 First Street, Cambridge, Massachusetts (individually and
collectively, jointly and severally, “Borrower”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. Among other indebtedness and obligations which may be owing by
Borrower to Bank, Borrower is indebted to Bank pursuant to a certain Amended and
Restated Accounts Receivable Financing Agreement dated as of April 4, 2003, as
amended by a certain First Amendment to Amended and Restated Accounts Receivable
Financing Agreement dated as of June 24, 2003, as further amended by a certain
Second Amendment to Amended and Restated Accounts Receivable Financing Agreement
dated as of August 11, 2003, and as further amended by a certain Third Amendment
to Amended and Restated Accounts Receivable Financing Agreement dated as of
September 2, 2003 (as amended from time to time, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

 

Hereinafter, all indebtedness and obligations owing by Borrower to Bank shall be
referred to as the “Obligations”.

 

2.                                       DESCRIPTION OF COLLATERAL.  Repayment
of the Obligations is secured by the Collateral as described in the Loan
Agreement (together with any other collateral security granted to Bank, the
“Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3.                                       DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1.                                       The Loan Agreement shall be amended by
deleting the following definitions appearing in Section 1, thereof:

 

““Capitalization Event” is the issuance by Borrower of equity or subordinated
debt after the date hereof to investors acceptable to Bank resulting in the
receipt of net proceeds to Borrower of at least Eight Hundred Thousand Dollars
($800,000.00) in cash.

 

“Facility Amount” is Five Million Dollars ($5,000,000.00).”

 

and inserting in lieu thereof the following:

 

““Capitalization Event No. 1” is, after September 8, 2003, the issuance by
Borrower of equity or subordinated debt to investors acceptable to Bank

 

--------------------------------------------------------------------------------


 

resulting in the receipt of net proceeds to Borrower of at least Seven Hundred
Thousand Dollars ($700,000.00) in cash.

 

“Facility Amount” is Five Million Dollars ($5,000,000.00), provided, however,
than until the occurrence of each of Capitalization Event No. 1 and
Capitalization Event No. 2, and provided that no Event of Default has occurred,
the maximum Facility Amount shall be Three Million One Hundred Twenty Five
Thousand Dollars ($3,125,000.00).”

 

2.                                       The Loan Agreement shall be amended by
inserting the following definition, in alphabetical order, in Section 1,
thereof:

 

““Capitalization Event No. 2” is, after the occurrence of Capitalization Event
No. 1, the issuance by Borrower of equity or subordinated debt to investors
acceptable to Bank, or the sale of assets by Borrower (provided such sale of
assets is acceptable to Bank), resulting in the receipt of net proceeds to
Borrower of at least One Million Dollars ($1,000,000.00) in cash.”

 

3.                                       The Loan Agreement shall be amended by
deleting the following text appearing in Section 3.4, thereof:

 

“On each Reconciliation Day, Borrower will pay to Bank a Collateral Handling
Fee, equal to 0.45% per month of the average daily Financed Receivable Balance
outstanding during the applicable Reconciliation Period.”

 

and inserting in lieu thereof the following:

 

“On each Reconciliation Day, Borrower will pay to Bank a Collateral Handling
Fee, equal to: (a) 0.55%  per month of the average daily Financed Receivable
Balance outstanding during the applicable Reconciliation Period, prior the
occurrence of Capitalization Event No. 1 and Capitalization Event No. 2, and (b)
0.45% per month of the average daily Financed Receivable Balance outstanding
during the applicable Reconciliation Period, after the occurrence of
Capitalization Event No. 1 and Capitalization Event No. 2.”

 

4.                                       The Loan Agreement shall be amended by
deleting the following text appearing in Section 6.3(M), thereof:

 

“(M)                      Maintain at all times an Adjusted Tangible Net Worth
of Nine Million Dollars ($9,000,000.00).”

 

and inserting in lieu thereof the following:

 

“(M)                      Maintain at all times, to be tested monthly, an
Adjusted Tangible Net Worth equal to or greater than the aggregate of: (a)(i)
Four Million Five Hundred Thousand Dollars ($4,500,000.00) as of the month ended
August 31,  2003; (ii) Four Million Eight Hundred Thousand Dollars
($4,800,000.00) as of the month ending September 30, 2003; (iii) Three Million
Seven Hundred Thousand Dollars ($3,700,000.00) as of the month ending October
31, 2003; (iv) Three Million Six Hundred Thousand Dollars ($3,600,000.00) as of
the month ending November 30, 2003; (v) Four Million Seven Hundred Thousand
Dollars ($4,700,000.00) as of the month ending December 31, 2003; (vi) Three
Million Six Hundred Thousand Dollars ($3,600,000.00) as of the month ending
January 31, 2004; (vii) Three Million Five Hundred Thousand Dollars
($3,500,000.00) as of the month ending February 28, 2004 and for each month

 

2

--------------------------------------------------------------------------------


 

thereafter, plus (b) 100% of the amount of proceeds received by Borrower in
connection with any issuance of equity or subordinated debt, including
Capitalization Event No. 1 and Capitalization Event No. 2, minus (c) a maximum
of Seven Hundred Thousand Dollars ($700,000.00) in past and current expenses
approved by the Bank which have been netted out of the H.C. Wainwright
equity/sub debt financing upon the closing of same.”

 

5.                                       The Loan Agreement shall be amended by
deleting the following text appearing in Section 6.3(N), thereof:

 

“(N)                         Cause a Capitalization Event to occur on or before
July 31, 2003.”

 

and inserting in lieu thereof the following:

 

“(N)                         (i) Cause Capitalization Event No. 1 to occur on or
before September 10, 2003, and (ii) Cause Capitalization Event No. 2 to occur on
or before October 10, 2003.”

 

B.                                     Waivers.

 

1.                                       Bank hereby waives Borrower’s existing
default under the Loan Agreement by virtue of Borrower’s failure to comply with
the financial covenant set forth is Section 6.3(M) thereof as of the month
ending July 31, 2003.  Bank’s waiver of Borrower’s compliance of said
affirmative covenant shall apply only to the foregoing specific period.

 

4.                                       FEES.  Borrower shall pay to Bank a
modification fee equal to Seven Thousand Five Hundred Dollars ($7,500.00), which
fee shall be due on the date hereof and shall be deemed fully earned as of the
date hereof.  The Borrower shall also reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

 

5.                                       RATIFICATION OF INTELLECTUAL PROPERTY
SECURITY AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of a certain Intellectual Property Security
Agreement dated as of December 19, 2002 between Borrower and Bank, and
acknowledges, confirms and agrees that said Intellectual Property Security
Agreement contains an accurate and complete listing of all Intellectual Property
Collateral as defined in said Intellectual Property Security Agreement, shall
remain in full force and effect.

 

6.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

7.                                       RATIFICATION OF LOAN DOCUMENTS. 
Borrower hereby ratifies, confirms, and reaffirms all terms and conditions of
all security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

 

8.                                       NO DEFENSES OF BORROWER.  Borrower
hereby acknowledges and agrees that Borrower has no offsets, defenses, claims,
or counterclaims against Bank with respect to the Obligations, or otherwise, and
that if Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Bank, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Borrower hereby RELEASES Bank from any
liability thereunder.

 

9.                                       CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the existing Obligations, Bank is
relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Fourth Amendment, the terms of the Existing Loan Documents remain unchanged
and in full force and effect.  Bank’s agreement to modifications to the existing
Obligations pursuant to this Fourth Amendment in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Fourth
Amendment shall constitute a satisfaction of the Obligations.  It is the

 

3

--------------------------------------------------------------------------------


 

intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Fourth Amendment.

 

10.                                 COUNTERSIGNATURE.  This Fourth Amendment
shall become effective only when it shall have been executed by Borrower and
Bank (provided, however, in no event shall this Fourth Amendment become
effective until signed by an officer of Bank in California).

 

[The remainder of this page is intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

This Fourth Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

SATCON TECHNOLOGY CORPORATION

 

By

/s/Ralph M. Norwood

 

 

Name:

Ralph M. Norwood

 

 

Title

VP & CFO

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

By

/s/Ralph M. Norwood

 

 

Name:

Ralph M. Norwood

 

 

Title

VP & CFO

 

 

SATCON APPLIED TECHNOLOGY, INC.

 

By

/s/Ralph M. Norwood

 

 

Name:

Ralph M. Norwood

 

 

Title

VP & CFO

 

 

 

SATCON ELECTRONICS, INC.

 

 

By

/s/Ralph M. Norwood

 

 

Name:

Ralph M. Norwood

 

 

Title

VP & CFO

 

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

By

/s/Ralph M. Norwood

 

 

Name:

Ralph M. Norwood

 

 

Title

VP & CFO

 

 

5

--------------------------------------------------------------------------------


 

BANK:

SILICON VALLEY BANK

 

 

By

/s/John K. Peck

 

 

Title

Vice President

 

 

6

--------------------------------------------------------------------------------